Title: To Benjamin Franklin from Horatio Gates, 4 December 1778
From: Gates, Horatio
To: Franklin, Benjamin


Dear Friend
Boston 4th: Decem: 1778—
This letter will be put into your Hand by The Chevallier de Ramondis, late Captain of The Cæsar Ship of War of 74 Gunns, one of the Squadron of Count destaing: He had the misfortune to lose his Arm, in an Engagement off the Coast, & has since been here for the recovery of his Wound. He is a fine Old Officer of long Service, & Great Merit. I hope he will be Generously rewarded for his sufferings, and Heroic Behaviour— The Chevallier has this morning been presented with a Sword by the Council of this State, and a very Polite Compliment, in the Name of The Inhabitants of Massachusetts Bay—I have wrote a letter by the Marquis de la Fayette to the Count Destaing. A duplicate thereof goes in a few days to the West Indies, if the Count is not in France, my letter will be deliver’d where you will see it.— Appearances seem to indicate the Enemy’s Evacuation of New York, & Rhode Island. What has been resolved at Westminster, may very suddenly change the Prospect; you know how the Political Pulse beats in England, we impatiently expect to be as well inform’d—Party Spirit begins to be somewhat Vehement in America, the Natural consequence of The supineness of our British Foe. I am Dear Friend Your Affectionate humble Servant
Horatio Gates
Honorable Doctor Franklin
 
Notations in different hands: horatio Gates. Boston 4e. xbre. 1778. / Horatio Gates 4 Decr. 1778.
